﻿Permit me, on behalf of the delegation of the Mongolian People's Republic and on my own behalf most warmly to congratulate Mr. Peter Florin on his election to the high post of President of the General Assembly of the United Nations at its forty-second session. This great honour confers on him by the international community is a recognition of his rich experience as a diplomat and also a tribute to the prominent role of the German Democratic Republic in world politics and in the cause of strengthening universal peace and security. We are confident that under his skilful leadership this session of the General Assembly will achieve fresh success and concrete results in its work. At the same time I should like to express our gratitude to your predecessor, the Foreign Minister of Bangladesh, Mr. Choudhury, for his skilful conduct of the proceedings of the previous session of the General Assembly.
Our delegation would like to take this opportunity once again to wish the Secretary-General of the United Nations, Mr. Perez de Cuellar, good health and every success in his tireless work.
The general debate at this session of the United Nations General Assembly naturally mirrors the complex world situation and the most urgent problems of our time. Deep anxieties over the destiny of mankind are juxtaposed with guarded hopes for a turn for the better in international relations.
A confrontational approach arising from the policy of duress, neo-globalism and the settling of old scores still dominates the statements by representatives of the leading Western Power and some of its closest allies. In this way history is deliberately distorted and truth is unscrupulously trampled underfoot.
On the other hand, it is clear that a constructive and responsible approach, a spirit of dialogue and negotiation, which takes into account the realities of the nuclear age is steadily gaining ground. Such an encouraging change is the result of the tireless efforts of the socialist countries, the non-aligned nations, and all other peace-loving forces that advocate a nuclear-weapon-free and non-violent world.
Today these forces can only feel satisfaction and optimism at the recent agreement in principle reached between the Soviet Union and the United States on the elimination of their medium- and shorter-range nuclear missiles. The realization of such an agreement will constitute an important break in the vicious circle of the arms race and a first step towards genuine nuclear disarmament. An important supplement to this is the Soviet-American agreement on the establishment of centres for the reduction of the risks of nuclear war.	 
The joint soviet-American statement of 18 September 1987 gives us hope that the two sides will make further efforts to work out a treaty on the reduction of strategic weapons in the spirit of the talks at Reykjavik while preserving the anti-ballistic missile Treaty. Similarly there is a prospect of full-scale and step-by—step negotiations on the prohibition of nuclear-weapon tests.
The Government of the Mongolian People's Republic hopes that ell these changes will pave the way for realization of the Soviet programme on the step-by-step elimination of nuclear and other types of weapons of mass destruction by the year 2000. Such a hope is strengthened by the tangible progress being made at the negotiations on the prohibition of chemical weapons.
In our view, progress in these directions will give real impetus to the efforts for the implementation of the proposals put forward by the State  parties to the Warsaw Treaty for a substantial reduction of armed forces and conventional armaments from the Atlantic to the Urals, The carrying out of the initiatives advanced by the German Democratic Republic, Poland, Czechoslovakia and other European States for the establishment in the centre and other parts of Europe of corridors and zones free from nuclear, chemical and other weapons, and free also from the concentration of armed forces, has now become a matter of immediate urgent and practical significance as a first step towards the attainment of this goal.
The article by Comrade Gorbachev, General Secretary of the Central Committee of the Communist Party of the Soviet Onion, "Reality and safeguards for a secure world", contains a comprehensive programme of measures for the elimination of the danger of war and for the establishment of a reliable system of international security through the collective efforts of all states under the auspices of the United Nations. To our mind, this document further elaborates and develops.  
In the new circumstances, the ideas and objectives of the historical Decree of Peace proclaimed on the day following the victory of the October Socialist Revolution, the seventieth anniversary of which is observed this year by progressive people everywhere. This major event of the twentieth century ushered in an era of freedom, independence and social progress of peoples. It has made peace and peaceful co-existence a State policy. Further testimony to this is the military doctrine of socialism proclaimed by the States parties to the Warsaw Treaty. The process of restructuring and the acceleration of socialist construction currently under way in the Soviet Union and other socialist countries strengthens the material foundations of universal peace and security.
The Mongolian Peopled Republic holds the view that the implementation of practical disarmament measures will pave the way for the creation of a crucial component of a comprehensive system of international security, namely, in the military and political fields. Another element of such a component is the removal of hotbeds of tension and conflict.
My Government is in favour of enhancing the emerging positive trends towards convening an international conference on the Middle East, and of an immediate and just settlement of the situation on the basis of ensuring the right of the Palestinian people to self-determination, the full withdrawal of Israeli troops from all Arab territories occupied since 1967, and an effective guarantee of the national independence and territorial integrity of Lebanon and other States of the region. We believe that United action by Arab countries and cohesion in the ranks of the Palestinian resistance movement are of crucial importance in the attainment of this goal.
The policy of national reconciliation and the constructive international action set in motion by the Governments of Afghanistan, Kampuchea and Nicaragua have created favourable conditions for a political settlement of the situations caused by the intrigues of imperialist forces and their regional accomplices against these countries. The right of the peoples of these countries to develop along the path they have chosen must be respected by all. Good will and realism should be matched by a positive response and must not be exploited for selfish and imperialistic ends.
The Mongolian People's Republic has consistently supported the constructive efforts exerted by the countries of Indochina, the Contadora and Lima groups, and the Sandinista Government, and by the Secretary-General of the United Nations and his representatives to bring about a political settlement of the situation in these hotspots. My Government also supports the steps taken by the Secretary-General, Mr. Perez de Cuellar, in pursuance of the Security Council resolution on the cease-fire between Iran and Iraq. Mongolia associates itself with the appeal for an immediate end to this fratricidal war. The Mongolian delegation has, on more than one occasion, stated from this rostrum that the collusion of imperialist and racist forces is the main cause of the aggravation of the situation in southern Africa. The Mongolian People's Republic condemns their subversive acts against Angola, Mozambique and other front-line States and supports the struggle of African countries and of the Organization of African Unity for the strengthening of peace, independence in the continent, and social progress.
My delegation is in favour of the immediate granting of independence to the people of Namibia and of the eradication of the apartheid regime in South Africa. We resolutely reject attempts to link the solution of the question of Namibia with the withdrawal from Angola of the Cuban internationalist servicemen.
Mongolia favours the strengthening of the independence and territorial integrity of the Republic of Cyprus and the immediate removal of the foreign military presence in its territory.
Disarmament measures and an improvement in the international situation in different parts of the world create favourable conditions for the solution of the problems of economic and social development. That truth has been abundantly proved by the outcome of the International Conference on the Relationship between Disarmament and Development held recently under the auspices of the United Nations.
The possibility of ensuring the economic and social security of States on a global scale depends, in our view, on transforming their economic interdependence into genuinely equal and mutually beneficial co-operation among all countries in the interest of solving the cardinal problems of human progress. The Berlin declaration of the States parties to the Warsaw Treaty, of 29 May 1987, envisages ways and means of solving these problems, in particular the most pressing issues; the overcoming of the underdevelopment of developing countries and the establishment of a new international economic order. Within the context of advancing those objectives, Mongolia takes a favourable view of the results of the extraordinary ministerial conference of non-aligned countries on South-South co-operation.
Proposing that concerted efforts be made towards the creation of the foundations of a comprehensive system of international security, the socialist countries urge the world community to work for a common response to the challenges of the nuclear age. There is no alternative to collective and equal security for all and to peaceful coexistence on the basis of respect for the right of peoples to choose their own way of life and for the right to peaceful and constructive work.
We do this in the spirit of the United Nations Charter and in the awareness of the need for the development and practical implementation of its provisions under new conditions. We are also drawing on the experience accumulated so far in international relations. The Final Act of the Conference on Security and Co-operation in Europe and the Harare declarations of the non-aligned countries ace important assets in this regard. We believe that those documents, among others, can serve as important basic sources for working out a concept and the content of a comprehensive system of security.
The report of the Independent Commission on Disarmament and Security Issues, set up by the United Nations General Assembly in 1982 and headed by the late Olof Palme, deserves greater attention. That report, entitled "Common security -a programme for disarmament", draws the conclusions that the well-worn path of military competition is a blind alley and that, in the nuclear age, nations cannot achieve security at each other's expense and must begin to organize their security policies in co-operation with each other. 
In its foreign policy, the Mongolian People's Republic proceeds from the assumption that the strengthening of trust, mutual understanding and co-operation in the Asia-Pacific region has become extremely significant and important for the creation of a comprehensive system of international security. The vast network of economic, scientific and technical potential of the Soviet Union, the United States, Japan, China, India, Australia and the so-called newly industrialized States provides a unique material basis for the development of multifaceted co-operation for the benefit of all, in the interests of strengthening peace and security in the region.
The Soviet Union in its 1986 Vladivostok initiative and in the replies by Mikhail Gorbachev to the questions of the Indonesian newspaper Merdeka in July 1987, put forward wide-ranging proposals for building regional international relations precisely along those lines. Those proposals are designed to remove hotbeds of tension and conflict by peaceful means, to reduce the intensity of political and military confrontation in different parts of the region and to develop mutually beneficial co-operation on an equal footing.
Stressing the broad practical significance of the Soviet initiatives, our leader, Comrade Batmunkh, has pointed out that the realization of those initiatives undoubtedly would not only promote the strengthening of the security of the States of the region and the achievement of the universal aspirations for a nuclear-weapon-free world, but would also reduce tension, mistrust and the danger of the outbreak of new conflicts and would make sea and air communication routes in vast areas of the Pacific and Indian Oceans safer. 
Peaceful proposals by the socialist countries and other countries are of particular urgency in the light of the deteriorating situation in the Asia-Pacific region. Militarist and revenge-seeking circles are seeking to turn the region into a new breeding-ground for confrontation with socialist countries and other peace-loving States. Here, the United States first-strike nuclear and missile weapons are being built up increasingly on land, sea and under water and a dangerous partnership is taking shape in plans for the miniaturization of outer space. Attempts are being stepped up to destabilize the situation in progressive and peace-loving States, as is interference in their internal affairs.
On the other hand, we have observed many events, many trends, which would indicate that ideas of improving the situation and expanding peaceful co-operation in the region are making headway.
The realization of the agreement, in principle, on the elimination of Soviet-American medium- and shorter-range missiles on a global double zero basis, will have an exceedingly favourable impact on the situation in the region.
There has been further noticeable improvement in the relations between the USSR and the People's Republic of China in the political, economic and other spheres and this is of great significance for an improvement of the international situation.
Vietnam, Kampuchea and Laos have added new impetus to their efforts to improve relations with the People's Republic of China and with the countries members of the Association of South-East Asian Nations and for turning South-East Asia into a zone of peace, stability and co-operation. The Democratic People's Republic of Korea has put forward a number of new initiatives designed to eliminate tension on the Korean peninsula and in the Par East and to create the conditions necessary for the peaceful reunification of Korea. We consider particularly timely its proposal for a stage-by-stage reduction of armed forces of the North and South along with the simultaneous withdrawal of American troops and weapons from South Korea. My delegation associates itself with the view that only a reunified Korea could become a Member of the United Nations.
The entry into force of the Rarotonga Treaty, which consolidates the process of converting the South Pacific into a nuclear-weapon-free zone, is a significant event in the prevention of the spread of nuclear weapons in the Asia-Pacific region. The Mongolian People's Republic calls upon the United States, the United Kingdom and Prance to follow the example of the Soviet Union and China, which have signed the relevant Additional Protocols to the Treaty. My Government supports the struggle of the countries of the region to put an end to nuclear tests in the Pacific.
The movement to turn South-East Asia and the Indian Ocean into a nuclear-weapon-free zone and a zone of peace has been intensified. Our country supports the efforts made by India, Indonesia and other States to that end. The Soviet-Indian Declaration of Principles for a Nuclear-Weapon-Free and Non-Violent World represents a major political step in the promotion of new political thinking. Broader application of the spirit of that Declaration in the relations between States of the region would be of great significance for the cause of strengthening international security.
The Mongolian People's Republic is endeavouring to promote confidence and mutual understanding and the development of good-neighbourly relations among countries of the Asia-Pacific region and actively supports all constructive initiatives to that end. Mongolia, in its turn, is taking concrete steps to promote its idea of establishing international machinery designed to rule out effectively the use of force in the relations between the States of Asia and the Pacific.
The withdrawal by mutual consent in April-June this year of a substantial part of the limited contingent of Soviet troops temporarily stationed in Mongolia at the request of my Government serves to strengthen the atmosphere of trust and mutual understanding in the region.
A number of important international meetings of State and public representatives of countries of the region have been held recently in ray country on the problems of strengthening peace and security in the Asia-Pacific region. Our relations with the countries of the region have been considerably expanded and the level of political dialogue with many of them has been raised. My Government will continue to make efforts to promote the strengthening of mutual understanding, good-neighbourly relations and co-operation among the countries of the region.
The Government of the Mongolian People's Republic believes that the role of the United Nations has increased as never before as an instrument for the maintenance of international peace and as a centre for harmonizing the efforts of States with a view to finding appropriate solutions to universal problems. It reiterated once again its consistent support for the activities of the United Nations during the memorable visit of the Secretary-General, Mr. Perez de Cuellar, to my country in May this year. The Government of the Mongolian People's Republic attaches great significance to the broad range of ideas and concrete proposals contained in the article I have mentioned by Mr, Mikhail Gorbachev on enhancing the role of the United Nations in strengthening world peace and in establishing the foundations of a comprehensive system of international security. 
In the opinion of my delegation, the proposal of the United Nations Secretary-General on the establishment in this Organization of a multilateral centre on the reduction of the risks of war and his ideas concerning regional centres for the promotion of peace and disarmament are timely. The Government of the Mongolian People's Republic shares his view that outer space should remain free of weapons. We maintain that while developing international co-operation in the peaceful uses of outer space it is imperative to pay particular attention to the strengthening of international instruments prohibiting the use of space for military purposes, especially the Treaty on Principles Governing the Activities of States In the Exploration and Use of Outer Space, including the Moon and Other Celestial Bodies.
The Mongolian People's Republic considers that the time is ripe for our Organization to deal with matters relating to the prevention of an extremely dangerous potential type of terrorism, namely, nuclear terrorism, by adventurist elements.
The adoption at this session of the General Assembly of the declaration on the enhancement of the effectiveness of the principle of non-use of force in international relations would constitute a practical contribution by the United Nations to the reinforcement of the concept of equal security for all. It would also promote the practical implementation of the provisions of the Declaration on the Strengthening of International Security and of the Declaration on the Right of Peoples to Peace, previously adopted by the United Nations. My delegation hopes that this session of the General Assembly will mark an important milestone towards the achievement of the goals of enhancing the effectiveness of the United Nations in implementing the provisions of its Charter. For its part my delegation will do its utmost to promote the success of the work of the session.
In conclusion I should like to announce that the Government of the Mongolian People's Republic, as a token of its consistent support for United Nations activities, has decided to make a voluntary contribution of $US 20 U0U during 1987 and 1988, bearing in mind the financial difficulties the United Nations is at present experiencing. Certainly, the sum is very modest; nevertheless I hope the motives behind the gesture will be clear to all who are conscious of the need to lend every support to our Organization. 
